DETAILED ACTION
Response to Amendment
The Amendment filed 12 February 2021 has been entered.  Claims 1-37 remain pending in the application.  Applicant’s Amendments to the Claims have overcome the 112 Rejections previously set forth in the Non-Final Office Action mailed 12 November 2020. 

Claim Objections
Claims 27 and 29 are objected to because of the following informalities:  
It appears claim 27 merely repeats the same limitation of independent claim 23.  Accordingly, claim 27 may be canceled.
It appears claim 29 merely repeats the same limitation of independent claim 23.  Accordingly, claim 29 may be canceled.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7-11, and 13-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Vercaemer (5,697,441) (cited previously).
Regarding independent claim 1, Vercaemer discloses A method of treating a wellbore in a geological formation for isolation of a water zone (abstract “zonal isolation in a well with a perforate liner” and e.g., Col. 6, lines 8-9 “In FIG. 3 plugs 40,42 are set on either side of a water entry 44 which is to be sealed”), comprising: 
deploying a first application packer into the wellbore (Col. 4, lines 17-20 “To effect treatment to a particular zone of a well having a perforate liner it is typically necessary to set two or more such plugs, such that there is one plug on either side of the zone in question” and Col. 2, lines 18-19 “placing a pair of packers inside the liner where the plug is to be positioned”; the pair of packers together being the first application packer) to a lower target depth below the water zone (Fig. 3, to form plug 42), the wellbore comprising a sand screen (Col. 2, lines 38-39 “The perforate liner can take any suitable form.  Typically, it is a slotted liner or a pre-packed screen” such as Col. 1, lines 40-41 “a slotted, perforated, or predrilled liner, or a screen or a pre-packed screen”); 
discharging hydrogel (Col. 3, line 42 “cross-linking polymer gels”; these would be hydrophilic and thus are hydrogels) from the first application packer through the sand screen into an annulus between the sand screen and the geological formation (Col. 2, lines 23-25 “pumping a predetermined volume of plugging fluid into the chamber and, via the perforation, into the region to be plugged”) to form a lower hydrogel packer in the annulus at the lower target depth (Fig. 3, to form plug 42); 
deploying a second application packer into the wellbore (Col. 4, lines 17-20 “To effect treatment to a particular zone of a well having a perforate liner it is typically necessary to set two or more such plugs, such that there is one plug on either side of the zone in question” and Col. 2, lines 18-19 “placing a pair of packers inside the liner where the plug is to be positioned”; the pair of packers together being the second application packer) to an upper target depth above the water zone (Fig. 3, to form plug 40); and 
discharging hydrogel (Col. 3, line 42 “cross-linking polymer gels”; these would be hydrophilic and thus are hydrogels) from the second application packer through the sand screen into the annulus (Col. 2, lines 23-25 “pumping a predetermined volume of plugging fluid into the chamber and, via the perforation, into the region to be plugged”) to form an upper hydrogel packer in the annulus at the upper target depth (Fig. 3, to form plug 40).
Regarding claim 7, Vercaemer discloses retrieving the first application packer from the wellbore to an Earth surface and retrieving the second application packer from the wellbore to the Earth surface (e.g., Col. 4, lines 10-12 “After the plugging fluid has been pumped into the region to be plugged, the packers are desirably moved to a location separate from the region to be plugged”). 
Regarding claims 8-10, Vercaemer discloses “To effect treatment to a particular zone of a well having a perforate liner it is typically necessary to set two or more such plugs, such that there is one plug on either side of the zone in question.  Packers can then be rim into the liner and sealed against the plugs so as to isolate the zone therebetween and allow a selective treatment to be applied to that zone” (Col. 4, lines 17-23) as in Fig. 3, referring to straddle packer 46/48.  Therefore, Vercaemer discloses:
(claim 8) deploying a straddle packer into the wellbore to isolate the water zone; and further
(claim 9) expanding upper and lower sealing elements of the straddle packer to mechanically isolate the water zone; and/or
(claim 10) discharging a chemical into the water zone from the straddle packer for water shutoff to isolate the water zone.
Regarding independent claim 11, Vercaemer discloses A method of isolating a water zone in a wellbore in a geological formation (abstract “zonal isolation in a well with a perforate liner” and e.g., Col. 6, lines 8-9 “In FIG. 3 plugs 40,42 are set on either side of a water entry 44 which is to be sealed”), comprising: 
deploying an application packer into the wellbore (Col. 4, lines 17-20 “To effect treatment to a particular zone of a well having a perforate liner it is typically necessary to set two or more such plugs, such that there is one plug on either side of the zone in question” and Col. 2, lines 18-19 “placing a pair of packers inside the liner where the plug is to be positioned”; the pair of packers together being the application packer) to below the water zone (Fig. 3, to form plug 42), wherein the wellbore comprises a sand screen (Col. 2, lines 38-39 “The perforate liner can take any suitable form.  Typically, it is a slotted liner or a pre-packed screen” such as Col. 1, lines 40-41 “a slotted, perforated, or predrilled liner, or a screen or a pre-packed screen”); and
injecting hydrogel (Col. 3, line 42 “cross-linking polymer gels”; these would be hydrophilic and thus are hydrogels) from the application packer through the sand screen into an annulus between the sand screen and the geological formation (Col. 2, lines 23-25 “pumping a predetermined volume of plugging fluid into the chamber and, via the perforation, into the region to be plugged”) to form a lower hydrogel packer in the annulus (Fig. 3, to form plug 42).
Regarding claim 13, Vercaemer discloses 
raising the application packer (Col. 4, lines 17-20 “To effect treatment to a particular zone of a well having a perforate liner it is typically necessary to set two or more such plugs, such that there is one plug on either side of the zone in question” and Col. 2, lines 18-19 “placing a pair of packers inside the liner where the plug is to be positioned”) to above the water zone (Fig. 3, to form plug 40); 
injecting hydrogel (Col. 3, line 42 “cross-linking polymer gels”; these would be hydrophilic and thus are hydrogels) from the application packer through the sand screen into the annulus between the sand screen and the geological formation (Col. 2, lines 23-25 “pumping a predetermined volume of plugging fluid into the chamber and, via the perforation, into the region to be plugged”) to form an upper hydrogel packer in the annulus (Fig. 3, to form plug 40); and
removing the application packer from the wellbore (e.g., Col. 4, lines 10-12 “After the plugging fluid has been pumped into the region to be plugged, the packers are desirably moved to a location separate from the region to be plugged”).
Regarding claims 14-16 and 20, Vercaemer discloses “To effect treatment to a particular zone of a well having a perforate liner it is typically necessary to set two or more such plugs, such that there is one plug on either side of the zone in question.  Packers can then be rim into the liner and sealed against the plugs so as to isolate the zone therebetween and allow a selective treatment to be applied to that zone” (Col. 4, lines 17-23) as in Fig. 3, referring to straddle packer 46/48 having tubing, and “In FIG. 3 plugs 40,42 are set on either side of a water entry 44 which is to be sealed.  Packers 46,48 are run into the liner or tubing 49.  The packers 46,48 are set at each plug 40,42, and treatment fluid is pumped into the treatment zone 50 to seal off the water entry. The tubing used to set the packers 14,16 or 46,48 can include a bypass so that fluids can pass up the well past the region at which the plug is being set or the zone undergoing treatment” (Col. 6, lines 8-15).  Therefore, Vercaemer discloses:
(claim 14) deploying a straddle packer into the wellbore, wherein the straddle packer comprises an upper expandable seal and a lower expandable seal to mechanically isolate the wellbore; and further
(claim 15) wherein the straddle packer comprises a through tubing for flow of wellbore fluid; and/or
(claim 16) deploying a straddle packer into the wellbore to chemically treat the water zone for water shutoff; and/or
(claim 20) deploying a straddle packer into the wellbore to mechanically isolate the wellbore, wherein the straddle packer comprises through tubing for flow of wellbore fluid; and 
flowing wellbore fluid through the through tubing, wherein the wellbore fluid comprises production fluid comprising hydrocarbon, and the straddle packer prevents introduction of water from the water zone into the wellbore fluid.
Regarding claim 17, Vercaemer discloses 
removing the application packer from the wellbore (e.g., Col. 4, lines 10-12 “After the plugging fluid has been pumped into the region to be plugged, the packers are desirably moved to a location separate from the region to be plugged”); 
deploying a second application packer into the wellbore (Col. 4, lines 17-20 “To effect treatment to a particular zone of a well having a perforate liner it is typically necessary to set two or more such plugs, such that there is one plug on either side of the zone in question” and Col. 2, lines 18-19 “placing a pair of packers inside the liner where the plug is to be positioned”) to above the water zone (Fig. 3, to form plug 40); 
injecting hydrogel (Col. 3, line 42 “cross-linking polymer gels”; these would be hydrophilic and thus are hydrogels) from the second application packer through the sand screen into the annulus (Col. 2, lines 23-25 “pumping a predetermined volume of plugging fluid into the chamber and, via the perforation, into the region to be plugged”) to form an upper hydrogel packer in the annulus (Fig. 3, to form plug 40); and 
removing the second application packer from the wellbore (e.g., Col. 4, lines 10-12 “After the plugging fluid has been pumped into the region to be plugged, the packers are desirably moved to a location separate from the region to be plugged”).
Regarding claim 18, Vercaemer discloses “pumping a predetermined volume of plugging fluid into the chamber and, via the perforation, into the region to be plugged” (Col. 2, lines 23-25) wherein “the fluid can be held in a downhole reservoir near the region, and pumped through the chamber using a downhole pump” (Col. 4, lines 28-30).  In this embodiment, the downhole reservoir must be replenished after use to be used again.  Therefore, Vercaemer discloses wherein the second application packer comprises the application packer replenished with hydrogel.
Regarding claim 19, Vercaemer discloses deploying a straddle packer into the wellbore to chemically treat the water zone for water shutoff (Col. 4, lines 17-23 “To effect treatment to a 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2 and 22 are rejected under 35 U.S.C. 103 as obvious over Vercaemer as in claims 1 and 11, and further in view of Gerrard (2014/0144637) (cited previously). 
Regarding claim 2, Vercaemer discloses wherein the lower hydrogel packer and the upper hydrogel packer adhere to rock of the geological formation (e.g., Col. 4, lines 7-8 “After the plug is in place, and set, the only fluid flow which is possible at the plug is through the liner,” because if they did not adhere to the rock, fluid flow would be possible between the plugs and the formation).
Vercaemer also discloses various hydrogel plugging compositions (Col. 3, line 42 “cross-linking polymer gels”), but fails to disclose an adhesion promoter comprising polydopamine (PDA), sodium silicate, or aminosaline, or any combinations thereof.
Gerrard teaches “treating an earthen formation” “to form an elastomeric gel” (abstract) including “zonal isolation treatments” (claim 17) wherein “amino silanes may assist in the formation of the elastomeric gels in several ways, including, reaction with any unblocked isocyanates (either those that were originally unblocked or those that have become unblocked), which may slow reaction with an active hydrogen compound, increase bond strength and/or improve adhesion promotion” ([0062]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vercaemer to include amino silanes as in Gerrard, in order to “assist in the formation of the elastomeric gels” and “improve adhesion promotion” (thereby including: wherein the hydrogel comprises an adhesion promoter comprising polydopamine (PDA), sodium silicate, or aminosaline, or any combinations thereof).
Regarding claim 22, Vercaemer discloses various hydrogel plugging compositions (Col. 3, line 42 “cross-linking polymer gels”), but fails to disclose including a clay mineral.
Gerrard teaches “treating an earthen formation” “to form an elastomeric gel” (abstract) including “zonal isolation treatments” (claim 17) wherein “Additives are widely used in elastomer compositions to tailor the physical properties of the resultant polymeric gel” such as “fillers” ([0058]) wherein “Fillers are usually inert materials which may reinforce the elastomeric gel or serve as an extender.  Fillers therefore affect gel processing, storage, and curing.  Fillers may also affect the properties of the gel such as electrical and heat insulting properties, modulus, tensile or tear strength, abrasion resistance and fatigue strength.  In some embodiments, the fillers may include carbonates, metal oxides, clays, silicas, mica, metal sulfates, metal chromates, or carbon black” ([0060])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vercaemer to include clays as in Gerrard, in order to “reinforce the elastomeric gel or serve as an extender” and “affect the properties of the gel such as electrical and heat insulting properties, modulus, tensile or tear strength, abrasion resistance and fatigue strength” (thereby including: wherein the hydrogel comprises a crosslinker comprising a clay mineral).

Claim 22 is also rejected under 35 U.S.C. 103 as obvious over Vercaemer as in claim 11, and further as in view of Lin (2013/0116156) (cited by Applicant). 
Regarding claim 22, Vercaemer discloses “Examples of suitable fluids are: […] cross-linking polymer gels” (Col. 3, lines 36-43).
However, Vercaemer fails to specify if such cross-linking polymer gels include carbon nanotubes.
Lin teaches “a chemical seal ring composition” (abstract) “for sealing off an annulus may be through the use of a chemical seal ring, whereby a fluid, usually a slurry, transforms into a rubberlike gel as it is injected into the annulus” ([0009]) wherein “The composition may comprise additional additives specifically directed to chemical seal rings.  Examples of additional additives, include, but are not limited to a degradable material or carbon nanotubes” ([0083]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vercaemer to include wherein the hydrogel comprises a crosslinker comprising carbon nanotubes, in order to provide “additional additives specifically directed to chemical seal rings.”

Claims 3, 4, 12, 21, and 30-35 are rejected under 35 U.S.C. 103 as obvious over Vercaemer as in claim 1, 11, and 17, and further as in view of Fitzpatrick (2012/0103607) (cited previously).
Regarding claims 3 and 12, Vercaemer discloses “The techniques described above mostly require that the plugging fluid be pumped from the surface to the region in question.  In an alternative embodiment, the fluid can be held in a downhole reservoir near the region, and pumped through the chamber using a downhole pump” (Col. 4, lines 26-30).  
However, Vercaemer fails to specify if this downhole reservoir is part of the packers and has a chamber to hold the hydrogel, and a nozzle for discharging from the chamber.
Fitzpatrick teaches flowing “an annular barrier forming material” “to create an annular barrier in the annular space” (abstract) using a “packer assembly” ([0063]) wherein “the annular barrier forming material can be carried downhole on the tubing assembly 26, such as in a downhole compartment 58, as seen in FIG. 1, such as bags, tubes, annular compartments, tanks, recesses, etc., which hold the material during the downhole trip” ([0053]) such as wherein “The annular barrier forming material 54 is carried in one or more compartments 76 and 78” ([0068]) ands “the exemplary assembly flows the annular barrier forming material into the annulus 11 through ports 74 in compartment 78” ([0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vercaemer’s packers 14, 16 to include having a compartment for the annular barrier forming material and ports to discharge from the compartment, as in Fitzpatrick, in order to provide an alternative apparatus for creating “an annular barrier in the annular space” (as in Fitzpatrick) (thereby including: 
(claim 3) wherein the first application packer comprises a chamber holding the hydrogel, and wherein discharging the hydrogel from the first application packer comprises discharging the hydrogel from the chamber through a nozzle of the first application packer
(claim 12) wherein the application packer comprises an inner cavity having the hydrogel, and wherein injecting the hydrogel from the application packer comprises discharging the hydrogel from the inner cavity through a nozzle of the application packer).
Regarding claims 4 and 21, Vercaemer discloses wherein the hydrogel comprises a crosslinker (Col. 3, lines 36-43 “Examples of suitable fluids are: […] cross-linking polymer gels”).
However, Vercaemer fails to specify if such cross-linking polymer gels include polyacrylamide (PAM).
Nevertheless, PAM is a well-known and –understood gelling chemical in the art.  For example, Fitzpatrick teaches “The annular barrier forming material can be a polyacrylamide or other material which reacts with water or another fluid to form a thick fluid” ([0043]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vercaemer to include: 
(claim 4) wherein the hydrogel comprises polyacrylamide (PAM); and/or
(claim 21) wherein the hydrogel comprises polyacrylamide (PAM) and a crosslinker, 
in order to provide a suitable fluid for forming an annular barrier.
Regarding independent claim 30, Vercaemer discloses A method of isolating a water zone in a wellbore in a geological formation (abstract “zonal isolation in a well with a perforate liner” and e.g., Col. 6, lines 8-9 “In FIG. 3 plugs 40,42 are set on either side of a water entry 44 which is to be sealed”), comprising: 
deploying a straddle packer into the wellbore (Col. 2, lines 18-19 “placing a pair of packers inside the liner where the plug is to be positioned”, referring to straddle packer 14/16), wherein the wellbore comprises the water zone and a sand screen (Col. 2, lines 38-39 “The perforate liner can take any suitable form.  Typically, it is a slotted liner or a pre-packed screen” such as Col. 1, lines 40-41 “a slotted, perforated, or predrilled liner, or a screen or a pre-packed screen”); 
ejecting the hydrogel  (Col. 3, line 42 “cross-linking polymer gels”; these would be hydrophilic and thus are hydrogels) from the straddle packer to inject the hydrogel through the sand screen into an annulus between the sand screen and the geological formation (Col. 2, lines 23-25 “pumping a predetermined volume of plugging fluid into the chamber and, via the perforation, into the region to be to form a lower hydrogel packer in the annulus below the water zone (Fig. 3, to form plug 42); and 
ejecting the hydrogel to inject the hydrogel through the sand screen into the annulus (Col. 2, lines 23-25 “pumping a predetermined volume of plugging fluid into the chamber and, via the perforation, into the region to be plugged”) to form an upper hydrogel packer in the annulus above the water zone (Fig. 3, to form plug 40).
Regarding the straddle packer chamber and nozzles, Vercaemer discloses “The techniques described above mostly require that the plugging fluid be pumped from the surface to the region in question.  In an alternative embodiment, the fluid can be held in a downhole reservoir near the region, and pumped through the chamber using a downhole pump” (Col. 4, lines 26-30).  
However, Vercaemer fails to specify if this downhole reservoir is part of the packers and has a chamber to hold the hydrogel, and a nozzle for discharging from the chamber.
Fitzpatrick teaches flowing “an annular barrier forming material” “to create an annular barrier in the annular space” (abstract) using a “packer assembly” ([0063]) wherein “the annular barrier forming material can be carried downhole on the tubing assembly 26, such as in a downhole compartment 58, as seen in FIG. 1, such as bags, tubes, annular compartments, tanks, recesses, etc., which hold the material during the downhole trip” ([0053]) such as wherein “The annular barrier forming material 54 is carried in one or more compartments 76 and 78” ([0068]) ands “the exemplary assembly flows the annular barrier forming material into the annulus 11 through ports 74 in compartment 78” ([0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vercaemer’s packers 14, 16 to include having a compartment for the annular barrier forming material and ports to discharge from the compartment, as in Fitzpatrick, in order to provide an alternative apparatus for creating “an annular barrier in the annular space” (as in Fitzpatrick) (thereby including: 
deploying a straddle packer into the wellbore, wherein the wellbore comprises the water zone and a sand screen, and wherein the straddle packer comprises a chamber holding hydrogel; 
the chamber through nozzles of the straddle packer to inject the hydrogel through the sand screen into an annulus between the sand screen and the geological formation to form a lower hydrogel packer in the annulus below the water zone; and 
ejecting the hydrogel from the chamber through the nozzles to inject the hydrogel through the sand screen into the annulus to form an upper hydrogel packer in the annulus above the water zone).
Regarding claims 31 and 32, Vercaemer discloses “To effect treatment to a particular zone of a well having a perforate liner it is typically necessary to set two or more such plugs, such that there is one plug on either side of the zone in question.  Packers can then be rim into the liner and sealed against the plugs so as to isolate the zone therebetween and allow a selective treatment to be applied to that zone” (Col. 4, lines 17-23) as in Fig. 3, referring to straddle packer 46/48 having openings for the treatment, and “In FIG. 3 plugs 40,42 are set on either side of a water entry 44 which is to be sealed.  Packers 46,48 are run into the liner or tubing 49.  The packers 46,48 are set at each plug 40,42, and treatment fluid is pumped into the treatment zone 50 to seal off the water entry. The tubing used to set the packers 14,16 or 46,48 can include a bypass so that fluids can pass up the well past the region at which the plug is being set or the zone undergoing treatment” (Col. 6, lines 8-15).  .  Therefore, Vercaemer discloses:
(claim 31) mechanically isolating the water zone, wherein mechanically isolating the water zone comprises expanding an upper seal of the straddle packer and expanding a lower seal of the straddle packer; and/or
(claim 32) providing a chemical from the straddle packer to chemically isolate the water zone; and further
(claim 33) wherein providing the chemical from the straddle packer comprises providing the chemical via a nipple of the straddle packer.
Regarding claims 34 and 35, Vercaemer discloses wherein the hydrogel comprises a crosslinker (Col. 3, lines 36-43 “Examples of suitable fluids are: […] cross-linking polymer gels”).
However, Vercaemer fails to specify if such cross-linking polymer gels include polyacrylamide (PAM).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vercaemer to include: 
(claim 34) wherein the hydrogel comprises polyacrylamide (PAM); and further
(claim 35) wherein the hydrogel comprises a crosslinker, 
in order to provide a suitable fluid for forming an annular barrier.

Claim 36 is rejected under 35 U.S.C. 103 as obvious over Vercaemer in view of Fitzpatrick as in claim 30, and further in view of Gerrard. 
Regarding claim 30, Vercaemer discloses various hydrogel plugging compositions (Col. 3, line 42 “cross-linking polymer gels”), but fails to disclose including a clay mineral.
Gerrard teaches “treating an earthen formation” “to form an elastomeric gel” (abstract) including “zonal isolation treatments” (claim 17) wherein “Additives are widely used in elastomer compositions to tailor the physical properties of the resultant polymeric gel” such as “fillers” ([0058]) wherein “Fillers are usually inert materials which may reinforce the elastomeric gel or serve as an extender.  Fillers therefore affect gel processing, storage, and curing.  Fillers may also affect the properties of the gel such as electrical and heat insulting properties, modulus, tensile or tear strength, abrasion resistance and fatigue strength.  In some embodiments, the fillers may include carbonates, metal oxides, clays, silicas, mica, metal sulfates, metal chromates, or carbon black” ([0060])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vercaemer to include clays as in Gerrard, in order to “reinforce the elastomeric gel or serve as an extender” and “affect the properties of the gel such as electrical and heat insulting properties, modulus, tensile or tear strength, abrasion resistance and fatigue strength” (thereby including: wherein the hydrogel comprises a clay mineral).


Double Patenting
Claims 1-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,683,726 (parent 16/397,409).
Regarding claims 1-37, these clearly correspond with 10,683,726 claims 1-29, with all additional elements being inherent to the assembly already claimed.
Applicant may note that claims 5, 6, 23-29, and 37 only face Double Patenting rejections.  Applicant may note these are combinations of polyacrylamide with specific crosslinkers, as in the parent.

Response to Arguments
Applicant's arguments filed 12 February 2021 with respect to claims rejected under 35 USC § 102 and 103 over Vercaemer have been fully considered but they are not persuasive. 
In Applicant’s arguments, Applicant states:
“Independent claim 1 recites "discharging hydrogel from the first application packer" and "discharging hydrogel from the second application packer." Similarly, claim 11 recites "injecting hydrogel from the application packer." In contrast, the Vercaemer packers 14, 16 do not discharge or inject anything. Instead, the plugging fluid discharges from the tubing 18 (via a port) to form the plug(s) in the region 24. See Vercaemer, Abstract; col. 5, lines 31-39, 50-52, and 61-66; Fig. 1. For at least this reason, Vercaemer cannot anticipate claims 1 and 11 or their dependent claims” (p.9). 

	The Office appreciates this argument, insofar as the terminology “straddle packer” might seem to a casual reader to imply a single packer (e.g., as opposed to “straddle packers”), in contrast to the two packers 14, 16 disclosed by Vercaemer.
However, Applicant is reminded that, as disclosed by Applicant in the Specification, “A straddle packer may be deployed into the wellbore to apply a chemical treatment for water shutoff to isolate the water zone. The straddle packer (or straddle packer assembly) typically has upper and lower expandable elements and a nipple(s) in between the expandable elements. The expandable elements may be expandable seals or inflatable sealing elements. The lower expandable element is positioned below the water zone and expanded or inflated to engage (seal against) the wellbore wall (formation surface). The upper expandable element is positioned above the water zone and expanded to seal against the formation surface in the wellbore. The expansion of the upper and lower expandable elements mechanically isolates the water zone” ([0018]).  
together define a straddle packer, which is used as an application packer.
This is in line with the typical understanding in the art.  For example, Applicant may see the reference to Hayashi (4,665,984) (Fig. 1 and 5:23-41 “The reference numeral 9 shows that the two packers 5 can be used as a straddle packer unit for defining an isolated space therebetween”), which depicts a straddle packer accordingly.
Moreover, Applicant should note that, as cited, Vercaemer’s packers 14, 16 were together being drawn to the first application packer (to set the first plug between packers 14, 16 in the first location) and then again to the second application packer (to set the second plug between packers 14, 16 in the second location).  By pumping the plugging fluid from between the packers 14, 16, Vercaemer provides injecting/discharging hydrogel from a straddle packer application packer. 
Accordingly, this argument is not persuasive for the current claim language.

Applicant's arguments with respect to claims rejected under 35 USC § 103 over Vercaemer in view of Fitzpatrick have been fully considered but they are not persuasive. 
In Applicant’s arguments, Applicant emphasizes “No Fitzpatrick packer ejects the annular barrier forming material, contrary to the claims. The tubing assembly is not a packer” (p.10). 
However, this argument appears to ignore Vercaemer’s disclosure, which discloses a straddle packer that may include a “downhole reservoir” near the region for pumping the plugging fluid (Col. 4, lines 26-30).  Fitzpatrick teaches a potential design of Vercaemer’s downhole reservoir such as Fitzpatrick’s downhole compartment etc.  Accordingly, Vercaemer already provides the straddle packer in the claims. 
It also appears possible that Applicant may be reading into the claims limitations which are not present.  For example, it appears Applicant may believe the current claims to be requiring a single unit 
Accordingly, this argument is not applicable to the claims or to the Prior Art as cited.  
	 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674